DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 8/31/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “digital sigma-modulator having…a sigma-delta modulator circuit”. The claim fails to particularly point out and distinctly claim the difference between a digital sigma-delta modulator and the sigma-delta modulator circuit. It is unclear as to how a digital sigma-delta modulator has a sigma delta modulator circuit.
For the purpose of examination, it will be understood that all digital-sigma delta modulators have sigma-delta modulators and all sigma-delta modulators have digital sigma-delta modulators. 
	Therefore claim 16 and its dependent claims are rejected. Claims 31 and 32 recite similar language and are therefore also rejected as well as their respective dependent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 24, 26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PUB. 20090145226) in view of Caldwell et al (US PUB. 20150109157, herein Caldwell) in further view of Gerder (US PUB. 20080273573) in further view of Kollias et al (US PUB. 20160305835, herein Kollias) in further view of Zoso et al (US PUB. 20140117955, herein Zoso). 

Regarding claims 16 and 32, Cai teaches An electro-thermal device/method comprising: 
a heater (0032, 0040 “a sigma-delta modulator, modulates the current flowing through the heater element 15, to adjust the temperature.”)
and a digital sigma-delta modulator [having a first input coupled to an output of the digital controller, a second input configured to receive a pause signal], an output coupled to the heater, a sigma-delta modulator circuit (0032, 0040 “a sigma-delta modulator, modulates the current flowing through the heater element 15, to adjust the temperature.”) [and a power buffer], 
Cai does not teach a readout circuit; a digital controller having a first input coupled to a first output of the readout circuit, having a first input coupled to an output of the digital controller, a second input configured to receive a pause signal and a power buffer, wherein the power buffer comprises: an input connected to an output of the sigma-delta modulator circuit, an output connected to the output of the digital sigma-delta modulator, and a control input connected to the second input of the digital sigma-delta modulator, and wherein the digital sigma-delta modulator is configured to generate a modulator output signal with a constant value when the pause signal has a first value.
Caldwell teaches sigma-delta modulator circuit (0003, it is known in the art that delta-sigma modulators and sigma-delta modulators are synonymous. Therefore, under broadest reasonable interpretation, a delta-sigma modulator corresponds to a sigma-delta modulator)  and a power buffer (0017, 0019, 164 fig. 2)
wherein the power buffer comprises:
 an input connected to an output of the sigma-delta modulator circuit (fig. 2, power buffer input connected to an output of the modulator circuit) , 
an output connected to the output of the digital sigma-delta modulator (0019 “Buffer 164 provides an interface between filter 162 and ADC modulator backend 166, such that delta-sigma modulator 160 can sufficiently drive an ADC of ADC modulator backend 166”, fig. 2, the output of the buffer is connected to the output of the modulator),
and a control input connected to the second input of the digital sigma-delta modulator (0021 “DAC 168 receives a digital signal from ADC modulator backend 166 and converts the digital signal to an analog feedback signal, which is received by filter 162 (and/or buffer 164)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sigma-delta modulator of Cai with the further circuitry of a delta-sigma modulator teachings of Caldwell since Caldwell teaches a means for increasing the high resolution signals of delta-sigma modulators (0002).
Cai and Caldwell do not teach a readout circuit; a digital controller having a first input coupled to a first output of the readout circuit, having a first input coupled to an output of the digital controller, a second input configured to receive a pause signal and wherein the digital sigma-delta modulator is configured to generate a modulator output signal with a constant value when the pause signal has a first value.
Gerder teaches a second input configured to receive a pause signal (“The pulse width modulator 144 can generate a control signal, which has pulse time periods and pulse pause time periods…the pulse width modulator 144 can send the control signal thus generated to the final control element 142 via the connection line 176”, the modulator and  the final control element make up the overall modulator )
and wherein the digital sigma-delta modulator is configured to generate a modulator output signal with a constant value when the pause signal has a first value (0012 “heating pause periods… the temperature signal can be detected or additionally analyzed during a heating pause period. Heating of the temperature sensor can advantageously take place by means of a pulse width modulation such that heating periods which have different heating period durations from one another, are formed to set a heat output.”, no heating corresponds to a constant value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sigma-delta modulator of Cai and the further circuitry of a delta-sigma modulator teachings of Caldwell with the pausing of heating teachings of Gerder since Gerder teaches that it is advantageous to have heating periods and heating pausing periods (0012).
Cai, Caldwell and Gerder do not teach a readout circuit; a digital controller having a first input coupled to a first output of the readout circuit, having a first input coupled to an output of the digital controller, a second input configured to receive a pause signal and wherein the digital sigma-delta modulator is configured to generate a modulator output signal with a constant value when the pause signal has a first value.
Kollias teaches a readout circuit (0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sigma-delta modulator of Cai and the further circuitry of a delta-sigma modulator teachings of Caldwell and the pausing of heating teachings of Gerder with the readout circuit in MEMS teachings of Kollias since Kollias teaches the “ability to reduce the effect of ringing when capacitive MEMS is enabled via an excitation signal.” (0059).
Cai, Caldwell, Gerder and Kollias do not teach a digital controller having a first input coupled to a first output of the readout circuit; having a first input coupled to an output of the digital controller. 
Zoso teaches a digital controller having a first input coupled to a first output of the readout circuit (fig. 13 164 and 170). 	
and digital sigma-delta modulator having a first input coupled to an output of the digital controller (0061 “The output of the PID compensator 170 of FIG. 14 is converted into a control signal for the switching element (SW) 26, by a digital sigma-delta modulator 172, for example, as illustrated in FIG. 19.”, fig. 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sigma-delta modulator of Cai and the further circuitry of a delta-sigma modulator teachings of Caldwell and the pausing of heating teachings of Gerder and the readout circuit in MEMS teachings of Kollias with the teachings of Zoso since Zoso teaches a means for compensating the control system in a manner that stabilizes the loop (0060). 
 
Regarding claim 24, Cai, Caldwell, Gerder, Kollias and Zoso teach the electro-thermal device according to claim 16.
Gerder, Caldwell, and Kollias further teaches wherein the readout circuit (Kollias 0041) comprises a second output coupled to the second input of the digital sigma-delta modulator (Caldwell teaches the second input of the modulator), 
and wherein the readout circuit is configured to: 
generate the pause signal (Gerder, 0012), 
and determine a readout signal (Kollias 0041) when the pause signal has the first value (Gerder 0012).

Regarding claim 26, Cai, Caldwell, Gerder, Kollias and Zoso teach the electro-thermal device according to claim 16.
Zoso teaches wherein the digital controller is a proportional-integral-derivative (PID) digital controller or a proportional-integral (PI) digital controller (0061). 
Regarding claim 30, Cai, Caldwell, Gerder, Kollias and Zoso teach the method according to claim 32.
Cai and Kollias further teaches wherein the modulator output signal is implemented as a pulsed signal (Cai 0032), and wherein the readout signal and the control signal are implemented as digital signals (Kollias 0041).

Claims 17, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PUB. 20090145226) in further view of Caldwell et al (US PUB. 20150109157, herein Caldwell) in further view of Gerder (US PUB. 20080273573) in further view of Hoshi et al (US PAT. 5214267, herein Hoshi).

Regarding claim 17, Cai, Caldwell, Gerder, Kollias and Zoso teach the electro-thermal device according to claim 16.
Cai, Caldwell, Gerder, Kollias and Zoso do not teach wherein the electro-thermal device is a gas sensor or an array of gas sensors.
Hoshi further teaches wherein the electro-thermal device is a gas sensor or an array of gas sensors (4:35-40, oxygen sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the teachings of Hoshi since Hoshi teaches a means for preventing deterioration (2:30-35).  

Regarding claim 25, Cai, Caldwell, Gerder, Kollias and Zoso teaches the electro-thermal device according to claim 16. 
Cai and Kollias further teaches wherein the heater is electrically coupled (Cai 0032) to the readout circuit, and wherein the readout circuit is configured to generate a readout signal (Kollias 0041). 
Cai, Caldwell, Gerder, Kollias and Zoso do not teach as a function of a resistance value of the heater.
Hoshi further teaches as a function of a resistance value of the heater (3:50-55 “The resistance/power detection unit 5 detects a resistance value of a heater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the teachings of Hoshi since Hoshi teaches a means for preventing deterioration (2:30-35).  

Regarding claim 27, Cai, Caldwell, Gerder, Kollias and Zoso teach an apparatus comprising: the electro-thermal device according to claim 16.
Cai, Caldwell, Gerder, Kollias and Zoso do not teach wherein the apparatus is a mobile device, an indoor air monitor, an outdoor air monitor, an automotive air monitor, or an industrial air or gas monitor.
Hoshi teaches wherein the apparatus is a mobile device, an indoor air monitor, an outdoor air monitor, an automotive air monitor, or an industrial air or gas monitor (2:50-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the teachings of Hoshi since Hoshi teaches a means for preventing deterioration (2:30-35).  

Regarding claim 29, Cai, Caldwell, Gerder, Kollias and Zoso teach the method according to claim 32.
Cai, Caldwell, Gerder, Kollias and Zoso do not teach wherein the readout signal is generated as a function of a resistance value of the heater. 
Hoshi teaches wherein the readout signal is generated as a function of a resistance value of the heater (3:50-55 “The resistance/power detection unit 5 detects a resistance value of a heater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the teachings of Hoshi since Hoshi teaches a means for preventing deterioration (2:30-35).  

Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Cai (US PUB. 20090145226) in view of Caldwell et al (US PUB. 20150109157, herein Caldwell) in further view of Gerder (US PUB. 20080273573) in further view of Kollias et al (US PUB. 20160305835, herein Kollias) in further view of Zoso et al (US PUB. 20140117955, herein Zoso) in further view of Florin et al (herein Florin). 

Regarding claim 18, Cai, Caldwell, Gerder, Kollias and Zoso teach the electro-thermal device according to claim 16. 
Cai, Caldwell, Gerder, Kollias and Zoso do not teach wherein the electro-thermal device is an infrared emitter.
Florin teaches wherein the electro-thermal device is an infrared emitter (8:12-15, 2:50-55, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sigma-delta modulator of Cai and the further circuitry of a delta-sigma modulator teachings of Caldwell and the pausing of heating teachings of Gerder with the IR emitter teachings of Florin since the references are directed towards managing the heat of electro-thermal devices and since Florin teaches a means to “improve on the state of the art” (3:15-20) and since this is a simple substitution of oxygen sensor for IR emitters to obtain the predictable result of heating of electro-thermal devices. 

Regarding claim 20, Cai, Caldwell, Gerder, Kollias and Zoso teach the electro-thermal device according to claim 16. 
Cai, Caldwell, Gerder, Kollias and Zoso do not teach wherein the electro-thermal device is a micro-electro-mechanical-system device featuring a membrane, and wherein the heater is embedded.
Florin teaches wherein the electro-thermal device is a micro-electro-mechanical-system device featuring a membrane, and wherein the heater is embedded (5:5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the IR emitter teachings of Florin since the references are directed towards managing the heat of electro-thermal devices and since Florin teaches a means to “improve on the state of the art” (3:15-20) and since this is a simple substitution of oxygen sensor for IR emitters to obtain the predictable result of heating of electro-thermal devices.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PUB. 20090145226) in view of Caldwell et al (US PUB. 20150109157, herein Caldwell) in further view of Gerder (US PUB. 20080273573) in further view of Kollias et al (US PUB. 20160305835, herein Kollias) in further view of Zoso et al (US PUB. 20140117955, herein Zoso) in further view of Graunke (US PUB. 20160349201). 

Regarding claim 19, Cai, Caldwell, Gerder, Kollias and Zoso teach the electro-thermal device according to claim 16. 
Cai, Caldwell, Gerder, Kollias and Zoso do not teach wherein the electro-thermal device is a thermal conductivity sensor.
Graunke does teach wherein the electro-thermal device is a thermal conductivity sensor (0067 “thermal conductivity sensor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the sensor teachings of Graunke since both references are directed towards heating of measuring areas and because Graunke teaches a means for increasing the sensitivity of the sensor system (0005) and since this is a simple substitution of oxygen sensor for thermal conductivity sensors to obtain the predictable result of heating of electro-thermal devices.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PUB. 20090145226) in view of Caldwell et al (US PUB. 20150109157, herein Caldwell) in further view of Gerder (US PUB. 20080273573) in further view of Kollias et al (US PUB. 20160305835, herein Kollias) in further view of Zoso et al (US PUB. 20140117955, herein Zoso)  in further view of Hoshi et al (US PAT. 5214267, herein Hoshi) in view of in further view of Hada et al (US PAT. 6,720,534, herein Hada)

Regarding claim 21, Cai, Caldwell, Gerder, Kollias and Zoso teaches the electro-thermal device according to claim 16. 
Kollias and Zoso further teach wherein the readout circuit is configured to generate a readout signal (SR) at the first output of the readout circuit (Kollias 0041) 
wherein the digital controller (Zoso 0061) comprises a [second input configured to receive a target signal] 
and wherein the digital controller is configured to: 
generate a control signal as a function of the readout signal and of the [target signal] (Zoso 0015 0016)  
and provide the control signal to the first input of the digital sigma-delta modulator (Zoso 0015 0016) .
Cai, Caldwell, Gerder, Kollias and Zoso do not teach comprises second input configured to receive a target signal.
 Hoshi teaches receive a target signal (Hoshi 7:60-65 “the definite-resistance feedback control calculates the heater resistance value Rh, and controls the amount of power supplied to the heater 2 so that the heater resistance value Rh becomes equal to the target resistance value Rt obtained at this time.” target resistance value corresponds target signal)
generate a control signal as a function of the readout signal (taught by Zoso) and of the target signal (Hoshi 7:60-65 “the definite-resistance feedback control calculates the heater resistance value Rh, and controls the amount of power supplied to the heater 2 so that the heater resistance value Rh becomes equal to the target resistance value Rt obtained at this time.” target resistance value corresponds target signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai, Caldwell, Gerder, Kollias and Zoso with the teachings of Hoshi since Hoshi teaches a means for preventing deterioration (2:30-35).  
Cai, Caldwell, Gerder, Kollias, Zoso and Hoshi does not teach comprises a second input configured to receive a target signal.
Hada teaches comprises a second input configured to receive a target signal (3:5-10 “The degree to which the correcting circuit corrects the target resistance value may be stored in a backup memory as a learning value for use in correcting the target resistance value.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hoshi, Cai, Caldwell, Gerder, Kollias and Zoso and Hoshi with the gathering teachings of the target signal teachings of Hada since Hada teaches a means for correction the target due to a change in temperature in an environmental condition (col 2 lines 50-55). 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US PUB. 20090145226) in view of Gerder (US PUB. 20080273573) in further view of Kollias et al (US PUB. 20160305835, herein Kollias) in further view of Zoso et al (US PUB. 20140117955, herein Zoso).

Regarding claim 31, Cai teaches An electro-thermal device comprising: 
a heater (0032, 0040 “a sigma-delta modulator, modulates the current flowing through the heater element 15, to adjust the temperature.”)
and a digital sigma-delta modulator [having a first input coupled to an output of the digital controller, a second input configured to receive a pause signal], and an output coupled to the heater (0032, 0040 “a sigma-delta modulator, modulates the current flowing through the heater element 15, to adjust the temperature.”)
Cai does not teach a readout circuit; a digital controller having a first input coupled to a first output of the readout circuit, digital sigma-delta modulator, a second input configured to receive a pause signal, wherein the digital sigma-delta modulator is configured to generate a modulator output signal with a constant value when the pause signal has a first value.
Gerder teaches a second input configured to receive a pause signal (“The pulse width modulator 144 can generate a control signal, which has pulse time periods and pulse pause time periods…the pulse width modulator 144 can send the control signal thus generated to the final control element 142 via the connection line 176”, the modulator and  the final control element make up the overall modulator ).
and wherein the digital sigma-delta modulator (taught by Cai) is configured to generate a modulator output signal with a constant value when the pause signal has a first value (0012 “heating pause periods… the temperature signal can be detected or additionally analyzed during a heating pause period. Heating of the temperature sensor can advantageously take place by means of a pulse width modulation such that heating periods which have different heating period durations from one another, are formed to set a heat output.”, no heating corresponds to a constant value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai with the pausing of heating teachings of Gerder since Gerder teaches that it is advantageous to have heating periods and heating pausing periods (0012).
Cai and Gerder do not teach a readout circuit; a digital controller having a first input coupled to a first output of the readout circuit.
Kollias teaches a readout circuit (0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Cai and Gerder with the readout circuit in MEMS teachings of Kollias since Kollias teaches the “ability to reduce the effect of ringing when capacitive MEMS is enabled via an excitation signal.” (0059).
Zoso teaches a digital controller having a first input coupled to a first output of the readout circuit (fig. 13 164 and 170);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the pulse based control of Hoshi and the pausing of heating teachings of Gerder and the readout circuit in MEMS teachings of Kollias with the teachings of Zoso since Zoso teaches a means for compensating the control system in a manner that stabilizes the loop (0060). 

Examiner Suggestion 
As a service to the Applicant, Examiner suggests amending the claims to introduce the MEMS aspect of the application as described in 0085, 0120, 0125 of the instant application in order to overcome the cited prior art. 

Response to Arguments
Applicant’s arguments, filed 08/31/2022, with respect to the rejection(s) of claim(s) under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cai (US PUB. 20090145226) in view of Caldwell et al (US PUB. 20150109157, herein Caldwell) in further view of Gerder (US PUB. 20080273573) in further view of Kollias et al (US PUB. 20160305835, herein Kollias) in further view of Zoso et al (US PUB. 20140117955, herein Zoso).
Applicant’s arguments against the cited prior art has been deemed persuasive. Applicant argued that the cited prior art does not teach a sigma delta modulator. However, Cai does teach a sigma delta modulator (0032, 0040). Therefore, claim 1 and 32 which is similar to claim 1 are rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116